The General Term having reversed the judgment in favor of the plaintiff, and granted a new trial, she is now before this court, by her appeal, contending that the decision is wrong in point of law. The grounds upon which the reversal proceeded have been made very plain by the opinion of the learned judge, which appears in the record. They are either that the judgment was not warranted by the facts found, or that the facts found were not warranted by the pleadings and proofs. No other ground has been suggested by the learned court below for disturbing the judgment. We have not been able to concur in the reasons of the court below for the judgment of reversal, but a new ground, not noticed by the court below, has been suggested upon which the reversal can be sustained. The plaintiff, in order to present her case to this court, was obliged to stipulate that in case it should appear that her appeal was not well taken, judgment final and absolute shall be rendered against *Page 356 
her. If we are to look through the record, under such circumstances, to find reasons for sustaining a judgment which, concededly, was put by the court below upon erroneous grounds, we ought, at least, to be reasonably sure that the new point is a good one. We ought not to defeat the plaintiff's cause of action, upon which she has twice recovered judgment, upon a ground never suggested before, unless that ground seems to be supported by reason and law.
In order to properly appreciate the real value and importance of the point upon which it is now proposed to sustain the order of reversal, we must get a clear idea of the nature of this action and the issues which were before the Special Term for trial, upon which the plaintiff was successful. The cause of action stated in the complaint is very clear and simple. It was a bill in equity to cancel and remove from the record a satisfaction of a judgment which the plaintiff had recovered against the defendant and a release of the cause of action, on the ground that they had been procured by fraud, practiced upon the plaintiff by the defendant and, incidentally, to enforce the judgment. The defendant's answer was, that while it was true that the judgment had been entered against him in due form of law, yet it was in fact wholly void for the reason that no process had ever been served upon him, and, further, he denied all fraud in procuring the instrument of discharge and release. It appeared that many years ago, when the judgment was entered, that the defendant promptly moved to vacate it before the court in which it had been entered on the ground that no process had been served upon him. He was defeated in that motion and the order then made by the court set that question at rest by a proper adjudication. Hence, there was no attempt to re-try the question in this action and no evidence whatever was given on that issue. The defendant staked his case on the single issue of fraud, which the trial court found against him and the General Term in his favor.
The judgment was entered November 10, 1874, by default upon an assessment by a sheriff's jury, and the defendant's *Page 357 
motion to set it aside for non-service of process resulted in an order, made and entered November 21, 1874, which denied that motion, but permitted the defendant, upon paying costs, consenting to a reference of the cause and short notice of trial, to answer the complaint within ten days. He did not elect to answer, but, before the expiration of the time, procured from the plaintiff the discharge and release which the trial court found she had been induced to execute through fraud.
The ground upon which it is now proposed to sustain the action of the General Term in reversing the judgment upon the issue of fraud is, that inasmuch as the trial court, in its judgment, omitted to restore the defendant to the position which he occupied when he induced the plaintiff to sign the discharge and release, that is to say, to the right to answer and defend, the judgment is for that reason erroneous in point of law.
It should be noted that the defendant has not indicated in any way by his answer that he desired to make any defense to the original cause of action or had any defense to make. Nor did he in any way indicate that if the issue of fraud was decided against him that he desired to answer the original claim or the judgment or had any defense. He presented no issue except on the question of fraud and interposed no equities against the judgment.
Since the plaintiff, in her complaint in this action, not only asked the court to set aside the fraudulent discharge, but also to declare her judgment valid and to enforce it, and since that judgment had once been opened for any defense that the defendant had, it was competent for him in this action to interpose such defense as an equity against the judgment.
Moreover, the defendant did not in any way at the trial indicate by any motion, request or suggestion that he desired to answer or that any provision for that purpose should be made in the judgment. When this case was tried in 1893 it was, of course, impossible to put the defendant back to where he was in 1874. The trial court had no power except to try and dispose of the issues made by the pleadings. If the *Page 358 
defendant by his own fraud had lost the benefit of the order permitting him to answer, his remedy was to renew his motion in the court in which it was pending upon new facts. It may be that the trial court might have made that part of the decree which provides for enforcing the judgment conditional upon the failure of the defendant within a specified time to obtain permission to answer upon renewal of his motion. But the court was not asked to do even that, and the attention of the court was not in any way called to the question. It seems to me that we ought not to defeat the plaintiff's cause of action by rendering judgment absolute against her for no other reason than that the trial court omitted to give to the defendant a privilege or favor which he never asked.
The defendant was in default. He had omitted to avail himself of the order permitting him to answer. A part in default has no absolute right to relief, and he must at least ask for it. Even if the defendant had asked the trial court in this case for such relief and it had been refused, such refusal would not have been legal error It would clearly have been such an exercise of discretion as this court could not review. To predicate legal error, sufficient to warrant the reversal of a judgment, upon such a point would seem to be impossible. I am not aware of any reason why it is not yet open to the defendant to make his application by motion to the court in which the judgment was rendered to revive the order permitting him to answer the original complaint. It is true that it would be discretionary with the court to grant or refuse the motion; but, if that is so, how can we now say that the trial judge in this case committed a legal error in omitting to provide for precisely the same relief, especially when it was not called for by any pleading or requested at any stage of the trial? In the one case the court would, at least, have the question regularly before it in the form of a special motion. In the latter case the question was not before the trial court in any form whatever, and yet it is urged that he committed a legal error because his judgment setting aside the satisfaction and release was not also coupled with the permission to the *Page 359 
defendant to answer the original complaint, a favor which he did not consider of importance enough to him to ask the court to grant.
The powers and duties of the trial judge were confined to the trial of the single issue before him, which was that of fraud. The right of the defendant to open the default and plead in another action was not in any way before him. If the defendant had succeeded upon that issue he would have sustained the discharge and release, and there would not then be any necessity to plead. If he failed, his remedy was to do just what he was obliged to do in 1874, when in default, that is, to apply to the proper court by motion. The considerations upon which such an application is granted or denied had no place upon the trial of the issue in this action, and could not properly have been interjected into the trial. If the judgment cannot be sustained upon the ground that it was placed by the learned General Term, it seems quite plain to me that it cannot upon the new ground suggested. The order of November, 1874, imported much more than the right of the defendant to answer within ten days. It provided for a reference of the issues to be formed by such answer, and for the trial of such issues before the referee upon short notice. At the time of the trial of the present action before the Special Term the referee designated in the order was dead. If the trial judge in this case was bound, as matter of law, to preserve the status of the defendant in the former suit, it must follow, of course, that he was bound to make an arbitrary direction for the service of an answer, and also for the trial of the issue formed thereby by a referee to be designated by himself, and that such trial proceed upon short notice. If the trial judge had in fact, without any suggestion in the answer or from any source at the trial, inserted such a provision in the judgment, it might well be regarded as a very questionable exercise of power, and would afford to the defendant a much more serious ground of complaint than he now has. I cannot believe that the judgment of the trial court is fatally erroneous because *Page 360 
it failed to exercise such power without a suggestion to that effect from either party at the trial.
I think the order of the General Term should be reversed and the judgment of the Special Term affirmed, with costs.
ANDREWS, Ch. J., BARTLETT, HAIGHT and MARTIN, JJ., concur, with GRAY, J., for affirmance; VANN, J., concurs with O'BRIEN, J., for reversal.
Order affirmed and judgment accordingly.